161 F.3d 12
Olga Lisbett GUTIERREZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-71181.INS No. Awh-sev-eku.
United States Court of Appeals, Ninth Circuit.
July 24, 1998.

On Petition for Review of an Order of the Board of Immigration Appeals.
Before HUG, Chief Judge, SCHROEDER and KOZINSKI, Circuit Judges.

ORDER

1
Respondent's unopposed motion to vacate and remand this petition to the Board of Immigration Appeals for a determination of Petitioner's eligibility for relief under the Nicaraguan Adjustment and Central American Relief Act is granted.  Petitioner's concurring motion is denied as moot.


2
Petitioner may file a motion to reinstate this petition for review within 30 days of the Board of Immigration Appeals' decision on remand.


3
VACATED and REMANDED.